DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what the “displacement component” displaces.  For example, it is uncertain whether “the displacement component takes up at least some space within the reactor vessel which would otherwise be occupied by molten nuclear fuel”.
It is unclear what the “central upcomer duct” is central to.  For example, it is uncertain whether “the central upcomer duct is centrally arranged in the reactor vessel”. 
It is unclear how the “upcomer” duct relates to molten nuclear fuel movement.  For example, it is uncertain whether “the central upcomer duct is arranged to allow molten nuclear fuel to flow upward therein”.
It is unclear how the “downcomer” duct relates to molten nuclear fuel movement.  For example, it is uncertain whether “the downcomer duct is arranged to allow molten nuclear fuel to flow downward therein”.
Claim 4
It is unclear whether the downcomer duct is fluidly connected to the upcomer duct or to the core.  It appears that “the downcomer duct is fluidly connected to the reactor core to receive heated molten fuel from the reactor core at a first location and discharge cooled molten fuel to the reactor core at a second location different from the first location”. 
Claim 5
It is unclear what constitutes a “draft tube”.  The purpose of the draft tube is also unclear.  It is unclear what is being “drafted”. 
Claim 8
The phrase “the control drum rotatably located within the drum” is nonsensical. It is unclear how a drum can be located within itself.
Claim 12
The wording “of any of claim 1” is unclear.
Claim 13
It is unclear what the “shield plug” shields.  It is unclear what the “shield plug”  plugs.  Also, if the shield plug plugs (seals) the area between the impeller and the reactor core (with the fuel), then it is unclear how the impeller can move the molten nuclear fuel.
Claim 14
Purposes of Vcor and Vtot are unclear, especially since they are not used again.


Claim 17
The phrase “the cooling system” lacks proper antecedent basis.  It is suggested the claim be amended as “further comprising a cooling system, wherein the cooling system [[further]] comprises:”.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a shield plug between an impeller and reactor core (claim 13).
a planar plate (claim 16).
a rod (claim 16).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei (US 2015/0117589).
Claim 1
Kamei (cited via IDS) teaches (e.g., Figure 1) a reactor vessel (5, 5w), a displacement component (e.g., 3), a central upcomer duct (2, [0042, 0048]), a downcomer duct (X), an outer radial reflector (4d), and a coolant duct (10A, [0031, 0036, 0038]).
Claims 3 and 5
Kamei teaches that the displacement component (3) and the reflector can have the same material (e.g., graphite, SiC) [0032, 0034, 0039].  Thus, the displacement component includes neutron reflecting material.  The displacement component (3) includes a central penetration therethrough which defines a central upcomer duct (2).
Claim 4
The downcomer duct (X) receives heated molten fuel from the core at a first location and discharges cooled molten fuel to the core at a second location.
Claim 6
	Kamei teaches a vane (S).
Claims 7 and 9
The vessel (5) is sealed at the top.  There is an access port (e.g., 17, 19, [0044]).
Claims 10-11
The radial reflector (4d) is moveable [0041].  The radial reflector comprises a plurality of reflector elements (e.g., Figure 2).
Claim 12
Kamei teaches an impeller [0042-0043].
Claims 15-16
Kamei teaches a control element (4d) within the coolant duct (10A) [0040-0041].  The control element (4d) has a shape of an arcuate plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2015/0117589) as applied to claim 1 above, and further in view of Ougouag (US 2022/0076854).
It is well known in the art to use an external reflector to increase neutron density in a reactor core.  For example, Ougouag suggests (Figure 1H; [0069]) using an external lower reflector (180).  Modification of Kamei to have included an external lower reflector to enhance neutron density, as suggested by Ougouag, would have been obvious to one of ordinary skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2015/0117589) as applied to claim 1 above, and further in view of Nelson (US 2021/0202117).
It is well known in the art to use a control drum to control reactivity in a nuclear reactor.  For example, Nelson discloses a control drum (200) in a well [0047-0049].  Modification of Kamei to have included a control drum to enhance reactivity control, as suggested by Nelson, would have been obvious to one of ordinary skill in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2015/0117589) as applied to claim 1 above.
One of ordinary skill in the art would realize that nuclear fuel can be implemented with various core volume ratios, necessarily amounting to certain design characteristics obviously more favorable to use in light of the specific nuclear reactor design.  Kamei’s fuel flows in and out of the core.  The skilled artisan would understand that Kamei can be modified to use different volume ratios of fuel in the core.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Kamei to have provided the core with 85-95% of the fuel to meet a particular nuclear reactor design.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2015/0117589) as applied to claim 1 above, and further in view of Andreades ("Design summary of the mark-I pebble-bed, fluoride salt–cooled, high-temperature reactor commercial power plant." Nuclear Technology 195, no. 3 (Sept 2016): 223-238).
It is well known in the art to use a coolant duct, a heat exchanger, a coolant blower, a vent to ambient atmosphere, and other cooling components to provide cooling in a nuclear reactor.  For example, note Andreades at Figure 1.  Modification of Kamei to have employed a primary cooling circuit and heat rejection system to have enhanced cooling of the nuclear reactor, as suggested by Andreades, would have been obvious to one of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2015/0117589) as applied to claim 1 above, and further in view of Abbott (US 2017/0316840).
Abbott (cited via IDS) shows it is well known in the art to use a molten nuclear fuel that includes a fissionable fuel salt with a non-fissile salt.  For example, note Abbott at [0003], [0017], claims 6 and 8.  Abbott indicates that the particular fuel salt combination should be selected to ensure that the fuel stays in the liquid phase throughout the particular reactor design [0017].  Modification of Kamei to have employed a molten nuclear fuel that includes a fissionable fuel salt with a non-fissile salt to ensure that the fuel stays in the liquid phase, as suggested by Abbott, would have been obvious to one of ordinary skill in the art.
The result of each of the above modifications to Kamei would have been predictable to the skilled artisan.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes unclear wording.  For example, it is unclear what constitutes a “simple nuclear reactor”.  Also, the wording “salt flows around the outside surface of the displacement component” seems to conflict with recited claim 5.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
Title is objected to because it is unclear what constitutes a “low power”, a “fast spectrum”, and “improved neutronics“.  The following Title is suggested:  “Molten Fuel Nuclear Reactor Having Radial And Bottom Reflectors Exterior To Reactor Vessel".

Additional Comment
Despite being indefinite, and the recited features therein not being shown, claim 13 has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim and/or drawing amendment) may necessitate a future prior art rejection thereof.
Conclusion
This application has been granted special status under the accelerated examination program (PPH).  Note the PPH petition grant dated 3 August 2022.  This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136.  A shortened period for reply to this Office action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program.  In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 USC 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application.  Any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646